DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A method for reducing orange peel skin effect in a subject affected by cellulite, the method comprising the following steps: applying a delivery device to an epidermis portion, the delivery device comprising: an outer conductor and an inner conductor arranged approximately coaxial with 5each other, the outer conductor surrounding the inner conductor, wherein the outer conductor and the inner conductor form an open-ended coaxial line, the inner conductor having a front surface and the outer conductor having an annular front surface, wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a distance from one another in an axial direction not greater than a diameter of the inner 10conductor; an energy delivery window, arranged in front of the outer conductor and the inner conductor, wherein the outer conductor and the inner conductor are configured to generate an electric field with lines of force extending from the front surface of the inner conductor to the annular front surface of the outer conductor when the energy delivery 15window is applied to the epidermis portion; generating, by the delivery device, the electric field in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue, wherein lines of force of the electric field extend approximately orthogonally to interface surfaces between 20epidermis and adipose layer, as well as between adipose layer and muscle tissue; 2at least partly dissolving said interlobular septa by action of heat generated by the electric field” as indicated in claim 1 as a whole and similarly in claims 4 and 7.
The Examiner has cited Deem (U.S. PGPub. No. 20150351838) as the most pertinent prior art reference, which teaches a similar skin treatment device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “an outer conductor and an inner conductor arranged approximately coaxial with 5each other, the outer conductor surrounding the inner conductor, wherein the outer conductor and the inner conductor form an open-ended coaxial line, the inner conductor having a front surface and the outer conductor having an annular front surface, wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a distance from one another in an axial direction not greater than a diameter of the inner 10conductor”. The identified prior art describes an outer conductor and inner conductor, however, is silent to the surfaces arranged at a distance from one another in an axial direction not greater than a diameter of the inner 10conductor, as claimed by the Applicant. The Examiner has considered the affidavit filed 7/18/2022, which is persuasive to why one of ordinary skill in the art would not be modified to modify the horn antenna of Deem. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794